—Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered July 14, 1993, convicting defendant, after a jury trial, of attempted murder in the first degree, three counts of attempted assault in the second degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 5 to 10 years on the attempted murder and criminal use of a firearm convictions, respectively, to run consecutively to a term of 3 to 6 years on the weapon possession conviction and consecutively to three concurrent terms of 2 to 4 years on the attempted assault convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The challenged portions of the prosecution’s summation do not warrant reversal (People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur—Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.